DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species C, drawn to claims 1-9, 12 and 15-17 in the reply filed on 10/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “…wherein forming the first electrode comprises, or forming the second electrode comprises, or forming each of the first and second electrodes modifying the respective first and/or second surface of the electrocaloric material with an electrically conductive surface modification” (claim 1, lines 5-8) is unclear. The recitation renders the claim indefinite because it is unclear how the first and second electrodes are each being formed, when the only component being modified/formed is a surface of the electrocaloric material (not a surface of the electrodes). More specifically, the claim discloses modifying one or both surfaces of the electrocaloric material where the electrodes are being located; what is being modified/formed is that surface, and not the electrodes.
For examination purposes, the “forming” of the first and/or second electrodes will be considered to be as the placing of the first and/or second electrodes on the modified surface or surfaces of the electrocaloric material.
Claim 15 recites the limitation "the bulk electrocaloric material" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --the electrocaloric material--.
Claims 2-3 are rejected based upon their dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9, 12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basiulis (US 4,757,688) in view of Trassinelli (US 2020/0126697).
Regarding claim 1, Basiulis discloses a method of making an electrocaloric element, comprising:
providing an electrocaloric material (15);
forming a first electrode (17) at a first surface of the electrocaloric material (15); and
forming a second electrode (19) at a second surface.
While Basiulis discloses forming (placing) the first and second electrodes at the first and second surfaces of the electrocaloric material, Basiulis fails to explicitly disclose modifying the respective first and/or second surface of the electrocaloric material with an electrically conductive surface modification.
However, Trassinelli teaches a method for obtaining a material with giant magnetocaloric effect by ion irradiation (refer to Fig. 5), comprising modifying a surface of an electrocaloric material (1) with an electrically conductive surface modification (refer to par. 30, lines 1-5, wherein the electrically conductive surface modification includes an irradiation of ions; the ions are projected into the electrocaloric material to 
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Basiulis by modifying the respective first and/or second surface of the electrocaloric material with an electrically conductive surface modification in view of the teachings by Trassinelli, in order to obtain a high-cooling-power magnetocaloric product.

Regarding claim 2, Basiulis as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Basiulis as modified discloses thermally connecting the electrocaloric element to a heat sink (27) along a first thermal flow path, thermally connecting the electrocaloric element to a heat source (11) along a second thermal flow path, and electrically connecting the electrodes to an electric power source (voltage E received from terminals 21 and 23).

Regarding claim 4, Basiulis discloses an electrocaloric element, comprising:
an electrocaloric material (15);
a first electrode (17) at a first surface of the electrocaloric material (15); and
a second electrode (19) at a second surface of the electrocaloric material (15).

However, Trassinelli teaches a material being obtained with giant magnetocaloric effect by ion irradiation (refer to Fig. 5), comprising an electrically conductive surface modification of an electrocaloric material (refer to par. 30, lines 1-5, wherein the electrically conductive surface modification includes an irradiation of ions; the ions are projected into the electrocaloric material to induce a shift in the magnetic phase transition temperature of the material), in order to obtain a product with magnetocaloric effect at several magnetic phase transition temperatures, and therefore, obtaining a high-cooling-power magnetocaloric product (refer to par. 29, lines 1-2, and par. 30, lines 5-9). 
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Basiulis by providing an electrically conductive surface modification of the electrocaloric material in view of the teachings by Trassinelli, in order to obtain a high-cooling-power magnetocaloric product.

Regarding claim 5, Basiulis discloses a heat transfer system (refer to Fig. 1), comprising:
an electrocaloric material (15);
a first electrode (17) at a first surface of the electrocaloric material;
a second electrode (19) at a second a surface of the electrocaloric material;

a second thermal flow path between the electrocaloric material (15) and a heat source (11); and
an electric power source (E through terminals 21 and 23) connected to the electrodes (17 and 19).
While Basiulis discloses the first and second electrodes, Basiulis fails to explicitly disclose an electrically conductive surface modification of the electrocaloric material.
However, Trassinelli teaches a material being obtained with giant magnetocaloric effect by ion irradiation (refer to Fig. 5), comprising an electrically conductive surface modification of an electrocaloric material (refer to par. 30, lines 1-5, wherein the electrically conductive surface modification includes an irradiation of ions; the ions are projected into the electrocaloric material to induce a shift in the magnetic phase transition temperature of the material), in order to obtain a product with magnetocaloric effect at several magnetic phase transition temperatures, and therefore, obtaining a high-cooling-power magnetocaloric product (refer to par. 29, lines 1-2, and par. 30, lines 5-9). 
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Basiulis by providing an electrically conductive surface modification of the electrocaloric material in view of the teachings by Trassinelli, in order to obtain a high-cooling-power magnetocaloric product.

Regarding claim 9, Basiulis as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Basiulis as modified discloses wherein the electrically conductive surface modification comprises an atomic or molecular modification of the electrocaloric material at said first surface or second surface or first and second surfaces (refer to par. 30, lines 1-5 by Trassinelli, wherein the irradiation of ions is being considered as an atomic or molecular modification of the electrocaloric material; the ions are projected into the electrocaloric material to induce a shift in the magnetic phase transition temperature of the material).

Regarding claim 12, Basiulis as modified meets the claim limitations as disclosed above in the rejection of claim 9. Further, Basiulis as modified discloses wherein the electrically conductive surface modification comprises atomic or molecular defects in the electrocaloric material selectively present at the surface at said first surface or second surface or first and second surfaces (refer to par. 74, lines 1-4, and par. 75, lines 1-12, wherein the ions used in order to provide the atomic or molecular defects in the electrocaloric material are heavy ions because they generate collisions and defects more efficiently within the irradiated material; the kinetic energy of the ions is adjustedand/or the angle of incidence of the ion beam to a value suitable for the ions to penetrate the material 1 and possibly to exit, therefore, some ions in the electrocaloric material being selectively present).

Regarding claim 15, Basiulis as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Basiulis as modified discloses the 
However, it appears that the heat transfer system of Basiulis as modified would operate equally well with the electrocaloric material having an electrical resistivity >1 x 1010 Ω-cm, and the electrically conductive surface modification having a surface resistance < 100 Ω/square. Further, applicant has not disclosed that the range claimed solves any stated problem, indicating simply that in any one or combination of the embodiments, the bulk electrocaloric material can have an electrical resistivity >1 x 1010 Ω-cm, and the electrically conductive surface modification having a surface resistance < 100 Ω/square.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further cause the heat transfer system of Basiulis to have the electrocaloric material having an electrical resistivity >1 x 1010 Ω-cm, and the electrically conductive surface modification having a surface resistance < 100 Ω/square because it appears to be an arbitrary design consideration which fails to patentably distinguish over Basiulis.

Regarding claim 16, Basiulis as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Basiulis as modified discloses the electrically conductive surface modification, but fails to explicitly disclose having a surface resistance < 10 Ω/square. 

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further cause the heat transfer system of Basiulis to have the electrically conductive surface modification having a surface resistance < 10 Ω/square because it appears to be an arbitrary design consideration which fails to patentably distinguish over Basiulis. 

Regarding claim 17, Basiulis as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Basiulis as modified discloses the electrically conductive surface modification, but fails to explicitly disclose having surface resistance < 1 Ω /square.
However, it appears that the heat transfer system of Basiulis as modified would operate equally well with the electrically conductive surface modification having a surface resistance < 1 Ω/square. Further, applicant has not disclosed that the range claimed solves any stated problem, indicating simply that the electrically conductive surface modification has a surface resistance of < 100 Ω/square; in some embodiments, 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further cause the heat transfer system of Basiulis to have the electrically conductive surface modification having a surface resistance < 1 Ω/square because it appears to be an arbitrary design consideration which fails to patentably distinguish over Basiulis.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basiulis (US 4,757,688), Trassinelli (US 2020/0126697), and further in view of Kruglick (US 9,671,140).
Regarding claim 3, Basiulis as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Basiulis as modified discloses applying voltage to activate the electrodes, but fails to explicitly disclose connecting the heat transfer system components to a controller configured to selectively apply voltage to activate the electrodes in coordination with heat transfer along the first and second thermal flow paths to transfer heat from the heat source to the heat sink.
However, Kruglick further teaches an electrocaloric effect heat transfer method (refer to Fig. 1), comprising a controller (112) configured to selectively apply voltage to activate the electrodes in coordination with heat transfer along a first and second thermal flow paths to transfer heat from a heat source (106) to a heat sink (108) (refer to 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Basiulis by providing a controller configured to selectively apply voltage to activate the electrodes in coordination with heat transfer along the first and second thermal flow paths to transfer heat from the heat source to the heat sink in view of the teachings by Kruglick, in order to create the desired electric fields that drive the transfer of thermal energy through the system.

Regarding claim 6, Basiulis as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Basiulis as modified discloses a voltage being applied to activate the electrodes, but fails to explicitly disclose a controller configured to selectively apply voltage to activate the electrodes in coordination with heat transfer along the first and second thermal flow paths to transfer heat from the heat source to the heat sink.
However, Kruglick further teaches an electrocaloric effect heat transfer method (refer to Fig. 1), comprising a controller (112) configured to selectively apply voltage to activate the electrodes in coordination with heat transfer along a first and second thermal flow paths to transfer heat from a heat source (106) to a heat sink (108) (refer to col. 10, lines 29-35), in order to create the desired electric fields that drive the transfer of thermal energy through the system (refer to col. 6, lines 21-26).
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basiulis (US 4,757,688), Trassinelli (US 2020/0126697), and further in view of Hassen (US 9,739,510).
Regarding claim 7, Basiulis as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Basiulis as modified discloses the electrocaloric material, but fails to explicitly disclose wherein the electrocaloric material comprises an electrocaloric polymer.
However, Hassen further teaches that it is known in the art of refrigeration, to provide an electrocaloric heat pump refrigeration system comprising an electrocaloric material comprising an electrocaloric polymer (refer to col. 4, lines 65-67).
As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to substitute the electrocaloric material of Basiulis with an electrocaloric polymer as taught by Hassen, since it is a simple substitution of one known electrocaloric material for another, in order to obtain a .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basiulis (US 4,757,688), Trassinelli (US 2020/0126697), and further in view of Anderson (US 8,321,061).
Regarding claim 8, Basiulis as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Basiulis as modified discloses the electrocaloric material, but fails to explicitly disclose wherein the electrocaloric material comprises an electrocaloric ceramic.
However, Anderson further teaches that it is known in the art of refrigeration, to provide an electrocaloric device (refer to Fig. 5) comprising an electrocaloric material (504) comprising an electrocaloric ceramic (refer to col. 8, lines 12-14).
As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to substitute the electrocaloric material of Basiulis with an electrocaloric ceramic as taught by Anderson, since it is a simple substitution of one known electrocaloric material for another, in order to obtain a predictable result of efficiently managing the flow of heat exchange fluid in the heat transfer system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763